Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Applicant’s election without traverse of Group I, claims 1-15 in the reply filed on 01/12/2021 is acknowledged.
Claims 16-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/12/2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lagunavicius et al. (US 9102796 B2) in view of Ashrafi et al. (WO 2012101455 A1).
The instant claims are drawn to cationic polymers, and methods for improving gene delivery into cells while lowering toxicity of the gene delivery vehicles. 
Lagunavicius et al. describe the formulation of polymers comprising the reaction of monomers of the following structures, col. 11, Examples:

    PNG
    media_image1.png
    320
    385
    media_image1.png
    Greyscale

Lagunavicius et al. also teach that the production of a non-viral gene delivery polymers, such as PEI, by cross-linking monomers with reagents bearing biodegradable bonds such as disulfide or ester groups, reduces the toxicity of the polymer by increasing the biodegradability of the polymer, since disulfide and ester bonds can be cleaved within the cells, see col. 4, 2nd ¶.  
Lagunavicius et al. differs from the methods of the instant invention to the extent that it does not disclose the use of cystamine, a diaminoalkyldisulfide crosslinking reagent, in a polymerization reaction of the diamino-propanol and dibromo-propanol as set forth above.
Lin et al. teach the use of a cystamine crosslinking reagent in the synthesis of biodegradable polymers by Michael addition reaction, wherein said polymer having low toxicity for gene delivery. (See Scheme 1 and 2).
Ashrafi et al. disclose a variety of crosslinking agents which introduce disulfide linkages into biopolymers for the purpose of reducing toxicity, wherein one of the agents is cystamine, see page 7 of this reference.
It would have been obvious to modify the polymers produced by the methods of Lagunavicius et al. by the inclusion of a cross-linking reagent that would introduce disulfide linkages into the prior art polymers, wherein such modification would lower the toxicity of the polymer, and increase the biodegradable characteristics of the polymer.  One of ordinary skill in the art would have had a reasonable expectation of success in producing the polymers of the instant invention since the prior art provides evidence and guidance for the skilled artisan to introduce such disulfide linkages into the prior art by means of reagents according to the present invention, as evidenced by Lin et al. and Ashrafi et al.
Although the cited references do not explicitly disclose the particular ratios of reagents cited in the claims, absent evidence of unexpected properties, it would have been obvious to the ordinary skilled artisan to identify optimal or workable ranges by routine experimentation, see MPEP 2144.05 [R-5] “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS -SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699